Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 1 of 11 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
——————————————————————————X
THE ANNUITY, PENSION, WELFARE, TRAINING AND
LABOR MANAGEMENT COOPERATION TRUST FUNDS
OF THE INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, BY THEIR
TRUSTEES EDWIN L. CHRISTIAN, CHRISTOPHER T.                               COMPLAINT
CONFREY, JOHN CRONIN, JOSEPH BYRNE, KENNETH
KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO and                           CV-20-01389
WILLIAM TYSON, and INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO, BY
ITS BUSINESS MANAGER EDWIN L. CHRISTIAN,

                                        Plaintiffs,

               -against-

INDUSTRIAL URBAN CORP.,

               Defendant.
——————————————————————————X

       Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING and LABOR

MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL UNION OF

OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO (“LOCAL 14 TRUST FUNDS”) and

Plaintiff INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B,

AFL-CIO (“LOCAL 14”), by their attorneys, BRADY McGUIRE & STEINBERG, P.C., for

their Complaint, respectfully allege:

       1.      This is an action arising under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended, 29 U.S.C. § 1001 ​et seq.​ and Section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185 to compel an audit

of Defendant’s payroll records and to recover annuity, voluntary annuity, pension, welfare,

training and labor management cooperation trust fund contributions along with dues assessment
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 2 of 11 PageID #: 2



and defense fund payments based upon the breach of the terms and conditions of a collective

bargaining agreement.

                                  JURISDICTION & VENUE

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, Plaintiffs are all administered from offices located at 159-18 Northern Boulevard

in Flushing, County of Queens, State of New York.

                                        THE PARTIES

       4.      Plaintiffs LOCAL 14 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186, having their

principal office for the transaction of business located at 159-18 Northern Boulevard, Flushing,

New York.

       5.      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN CRONIN,

JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO and

WILLIAM TYSON are Trustees of Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS and are “fiduciaries” within the meaning of Section 3(21) of ERISA, 29

U.S.C. § 1002(21).

       6.      EDWIN L. CHRISTIAN, CHRISTOPHER T. CONFREY, JOHN CRONIN,

JOSEPH BYRNE, KENNETH KLEMENS, JR., JOHN F. O’HARE, MICHAEL SALGO and
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 3 of 11 PageID #: 3



WILLIAM TYSON are Trustees of Plaintiff LOCAL 14 LABOR MANAGEMENT

COOPERATION TRUST FUND and are “fiduciaries” within the meaning of Section 501 of the

Labor-Management Reporting and Disclosure Act, 29 U.S.C. § 501 and the common law of

trusts.

          7.    Plaintiffs LOCAL 14 ANNUITY and PENSION FUNDS are employee pension

benefit plans within the meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2)

and established for the purpose of providing retirement income to eligible participants.

          8.    Plaintiffs LOCAL 14 WELFARE and TRAINING FUNDS are employee welfare

benefit plans within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical and skill improvement benefits to eligible participants.

          9.    Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS

constitute multi-employer/employee benefit plans within the meaning of Sections 3(3) and 3(37)

of ERISA, 29 U.S.C. §§ 1002(3) and (37).

          10.   Plaintiff LOCAL 14 LABOR MANAGEMENT COOPERATION TRUST FUND

is a labor management cooperation trust fund as defined under the Labor-Management

Cooperation Act of 1978, 29 U.S.C. § 186(c)(9) and Section 501(c)(5) of the Internal Revenue

Code.

          11.   Plaintiff LOCAL 14 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152, having its principal office for the transaction of business located at 159-18

Northern Boulevard, Flushing, New York.

          12.   EDWIN L. CHRISTIAN is the Business Manager and chief executive officer of

Plaintiff LOCAL 14.
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 4 of 11 PageID #: 4



       13.     Upon information and belief, Defendant INDUSTRIAL URBAN CORP.

(“INDUSTRIAL URBAN”) was and still is a New York corporation with its principal place of

business at 833 Ewing Avenue, Lyndhurst, New Jersey.

       14.     Upon information and belief, Defendant INDUSTRIAL URBAN was and still is a

foreign corporation duly licensed to do business in the State of New York.

       15.     Upon information and belief, Defendant INDUSTRIAL URBAN was and still is a

foreign corporation doing business in the State of New York.

       16.     Upon information and belief, Defendant INDUSTRIAL URBAN is an employer

within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the

LMRA, 29 U.S.C. § 185.

                              BACKGROUND INFORMATION

       17.     At all times relevant hereto, Plaintiff LOCAL 14 and Defendant INDUSTRIAL

URBAN have been parties to a collective bargaining agreement as a result of said Defendant’s

membership in The Cement League and Defendant INDUSTRIAL URBAN agreed to be bound

to the terms and conditions thereof (hereafter referred to as the “Collective Bargaining

Agreement”).

       18.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant

INDUSTRIAL URBAN is obligated to remit, at specified rates, annuity, voluntary annuity,

pension, welfare, training and labor management cooperation trust fund contributions based upon

each regular or straight and double time hour of work performed by those employees covered by

the Collective Bargaining Agreement.
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 5 of 11 PageID #: 5



       19.       Pursuant to the terms of the Collective Bargaining Agreement, Defendant

INDUSTRIAL URBAN is obligated to remit, at specified rates, employee allocated dues

assessment and defense fund payments to Plaintiff LOCAL 14 based upon each straight and

double time hour of work performed by those employees covered by the Collective Bargaining

Agreement.

       20.       Pursuant to the terms of the Collective Bargaining Agreement, Defendant

INDUSTRIAL URBAN is obligated to make its books and records available to the designated

representative of Plaintiffs in order to determine if the proper amount in annuity, voluntary

annuity, pension, welfare, training and labor management cooperation trust fund contributions

along with dues assessment and defense fund payments have been made to Plaintiffs as required

by the Collective Bargaining Agreement.

                    AS AND FOR A FIRST CAUSE OF ACTION
                 (AUDIT DEMAND PURSUANT TO ERISA, TRUST
             AGREEMENTS & COLLECTIVE BARGAINING AGREEMENT)

       21.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 20 inclusive with the same force and effect as though more fully set forth at

length herein.

       22.       Pursuant to the terms of the Trust Agreements establishing Plaintiffs LOCAL 14

TRUST FUNDS, as referred to in the Collective Bargaining Agreement, along with ERISA,

Plaintiffs are entitled to an audit of the books and records of Defendant INDUSTRIAL URBAN.

       23.       Section 209(a)(1) of ERISA, 29 U.S.C. § 1059(a)(1) together with applicable case

law provides that employers are required to maintain records so that employee benefit plans may

review them to determine whether contributions are due and employers, such as Defendant
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 6 of 11 PageID #: 6



INDUSTRIAL URBAN, have an affirmative duty to furnish to Plaintiffs the information needed

for them to fulfill their duties.

        24.     In pertinent part, the Collective Bargaining Agreement states:

                The Employer shall make available to auditors of the Pension, Welfare, Annuity,
                Voluntary Annuity and Training Funds provided for in this Agreement, within ten
                days after written notice from the Trustees, any and all records which in the
                discretion of the Trustees of said Funds or any one Fund, may be required to
                determine whether the Employer has made the contributions it is obligated to
                make pursuant to this Agreement.

                                              -and-

                Each Employer shall be bound by all the terms and conditions of the Agreements
                and Declarations of Trust creating the Welfare and Pension Funds, as amended,
                and by all By-Laws adopted to regulate each of said Funds.

        25.     In pertinent part, the Trust Agreements establishing each of Plaintiffs LOCAL 14

TRUST FUNDS provide that:

                The Trustees may call upon the Employers . . . to furnish to the Trustees such
                information and reports as they may require in the performance of their duties . . .
                The Trustees, or their authorized representatives, duly authorized in writing, shall
                have the right to audit, examine and make copies of all or any part of the books
                and records of any Employer including but not limited to payroll books and
                records, cash books, ledgers, contracts, tax returns or reports, and any other book
                or record which the Trustees deem necessary or desirable in connection with the
                proper administration of this Trust.

        26.     Upon information and belief, Defendant INDUSTRIAL URBAN may have

underreported the number of employees, the amount of employee hours and wages paid to its

employees and therefore the annuity, voluntary annuity, pension, welfare, training and labor

management cooperation trust fund contributions along with dues assessment and defense fund

payments due to Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14, respectively.
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 7 of 11 PageID #: 7



       27.       Although Plaintiffs formally requested the production of the books and records

from Defendant INDUSTRIAL URBAN in order to determine if the aforementioned annuity,

voluntary annuity, pension, welfare, training and labor management cooperation trust fund

contributions along with dues assessment and defense fund payments have been properly paid, to

date, said Defendant has refused to produce the documents and schedule an audit. As a result

thereof, Plaintiffs demand an audit of the books and records of Defendant INDUSTRIAL

URBAN for the period of July 1, 2015 through February 29, 2020.

                      AS AND FOR A SECOND CAUSE OF ACTION
                 (BREACH OF COLLECTIVE BARGAINING AGREEMENT​)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       Upon information and belief, Defendant INDUSTRIAL URBAN has failed to

provide the contractually required annuity, voluntary annuity, pension, welfare, training and

labor management cooperation trust fund contributions along with dues assessment and defense

fund payments for the period of July 1, 2015 through February 29, 2020 in the approximate

amount of $100,000.00.

       30.       Upon information and belief, Defendant INDUSTRIAL URBAN has failed to pay

any portion of the outstanding amount owed in annuity, voluntary annuity, pension, welfare,

training and labor management cooperation trust fund contributions to Plaintiffs LOCAL 14

TRUST FUNDS with the final amount owed to be confirmed after the completion of the audit

requested in the First Cause of Action.
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 8 of 11 PageID #: 8



       31.       Upon information and belief, Defendant INDUSTRIAL URBAN has failed to pay

any portion of the outstanding amount owed in dues assessment and defense fund payments to

Plaintiff LOCAL 14 with the final amount owed to be confirmed after the completion of the

audit requested in the First Cause of Action.

       32.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant INDUSTRIAL URBAN, said

Defendant is liable to Plaintiffs LOCAL 14 TRUST FUNDS and Plaintiff LOCAL 14,

collectively, in the approximate amount of $100,000.00 with the final amount owed to be

calculated after the completion of the audit requested in the First Cause of Action.

                         AS AND FOR A THIRD CAUSE OF ACTION
                           (BREACH OF ERISA OBLIGATIONS)

       33.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 32 inclusive with the same force and effect as though more fully set forth at

length herein.

       34.       Upon information and belief, the failure of Defendant INDUSTRIAL URBAN to

remit the required annuity, voluntary annuity, pension, welfare and training contributions to

Plaintiffs LOCAL 14 ANNUITY, PENSION WELFARE & TRAINING FUNDS for the period

of July 1, 2015 through February 29, 2020 in the approximate amount of $100,000.00 is a

violation of Section 515 of ERISA, 29 U.S.C. § 1145, which requires that employers pay fringe

benefit contributions in accordance with the terms and conditions of the applicable collective

bargaining agreement.

       35.       Upon information and belief, Defendant INDUSTRIAL URBAN remains

delinquent in remitting the proper amount owed in annuity, voluntary annuity, pension, welfare
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 9 of 11 PageID #: 9



and training contributions to Plaintiffs LOCAL 14 ANNUITY, PENSION, WELFARE &

TRAINING FUNDS with the final amount owed to be confirmed after the audit requested in the

First Cause of Action is completed.

        36.    Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditors’ fees; and (f)

the costs and disbursements of the action.

        37.    Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant INDUSTRIAL URBAN and as a result thereof having

violated Section 515 of ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL

14 ANNUITY, PENSION, WELFARE & TRAINING FUNDS in the approximate amount of

$100,000.00 (with the final amount owed to be confirmed after completion of the audit requested

in the First Cause of Action), together with accumulated interest on the unpaid fringe benefit

contributions, statutory damages, reasonable attorneys’ fees, auditors’ fees, along with the costs

and disbursements incurred in this action, all pursuant to Section 502 of ERISA, 29 U.S.C. §

1132.

        WHEREFORE​, Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING AND

LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL

UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and Plaintiff
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 10 of 11 PageID #: 10



 INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO

 demand judgment on the First Cause of Action in the form of an Order requiring Defendant

 INDUSTRIAL URBAN CORP. to submit its books and records to the designated representative

 of Plaintiffs for an audit in accordance with the applicable provisions of ERISA, the Trust

 Agreements establishing Plaintiffs LOCAL 14 TRUST FUNDS and the Collective Bargaining

 Agreement for the period of July 1, 2015 through February 29, 2020.

        WHEREFORE​, Plaintiffs THE ANNUITY, PENSION, WELFARE, TRAINING AND

 LABOR MANAGEMENT COOPERATION TRUST FUNDS OF THE INTERNATIONAL

 UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO and Plaintiff

 INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 14-14B, AFL-CIO

 demand judgment on the Second Cause of Action of Defendant INDUSTRIAL URBAN CORP.

 in the amount of annuity, voluntary annuity, pension, welfare and training fund contributions

 with interest, labor management cooperation trust fund contributions, dues assessment and

 defense fund payments determined to be due and owing pursuant to the report issued subsequent

 to the completion of the audit demanded in the First Cause of Action.

        WHEREFORE​, Plaintiffs THE ANNUITY, PENSION, WELFARE AND TRAINING

 FUNDS OF THE INTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL

 14-14B, AFL-CIO demand judgment on the Third Cause of Action of Defendant INDUSTRIAL

 URBAN CORP. in the amount of annuity, voluntary annuity, pension, welfare and training

 contributions with interest determined to be due and owing pursuant to the report issued

 subsequent to the completion of the audit demanded in the First Cause of Action, together with:

        1. Prejudgment interest, computed at the plan rate or the applicable United States
           Treasury rate from the date on which the first payment was due on the total amount
Case 1:20-cv-01389-RPK-RER Document 1 Filed 03/16/20 Page 11 of 11 PageID #: 11



          owed by the Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29
          U.S.C. § 1132(g)(2)(B);

       2. Statutory damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
          1132(g)(2)(C);

       3. Attorneys’ fees, auditor’s fees, and the costs and disbursements of this action in
          accordance with Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

       4. Such other and further relief as the Court may deem just and proper in accordance
          with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

 Dated: Tarrytown, New York
        March 16, 2020

                                            Respectfully submitted,

                                            BRADY McGUIRE & STEINBERG, P.C.

                                    By:     /s/ James M. Steinberg
                                            __________________________________
                                            James M. Steinberg, Esq.
                                            Attorneys for Plaintiffs
                                            303 South Broadway, Suite 234
                                            Tarrytown, New York 10591
                                            (914) 478-4293
                                            james@bradymcguiresteinberg.com
